DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al. (US Publication 2007/0092295; hereinafter Price).
With regards to claim 1, Price discloses a method of glass article laser printing of photo image (abstract), comprising:
coating a layer of composition (first layer of color) on a treated glass (glass substrate is harden, [0005]) article surface ([0025]); 
aging said treated glass article surface at room or ambient temperature (the amount of time waiting between applying the toner via spraying in [0035] and the subsequent laser burn in process in [0036-0037]); 
laser-printing said treated glass article surface with at least one laser printing means (applying subsequent layers of color; [0025-0027, 0037]), said laser-printing comprises applying one or more toners onto the layer of composition  ([0025, 0032, 0035]); and 
surface finishing said treated glass article surface by a heating process (via heat gun, [0051]), wherein 
said composition comprises ink/color pigment (color toner; [0035]), thinner, catalyst, wetting agent, solvent (alcohol; [0035]), binder, flow agent, defoamer, resin, or a combination thereof, and 
said treated glass article surface finishing comprises ultra-violet light irradiation, washing with fluid (washed with sponge and water; [0051]), lamination, or a combination thereof.  
With regards to claim 3, Price discloses the method of glass article laser printing of photo image of claim 1, wherein said at least one laser-printing means is toner type comprising CYMK (cyan, yellow, magenta, and key/black) color toners ([0035-0037]).  
With regards to claim 4, Price discloses the method of glass article laser printing of photo image of claim 1, wherein said at least one laser-printing means receives a photo imagery data file or format from a computing means ([0036-0037]).  
With regards to claim 6, Price discloses the method of glass article laser printing of photo image of claim 1, wherein said at least one laser-printing means produces monochrome or color printing (FIG. 1A; [0024-0025]), or a combination thereof, on said treated glass article surface with 3-dimensional (3D) or emboss effect (FIG. 2).  
With regards to claim 8, Price discloses a laser printed glass article (FIG. 2), comprising:
a glass article ([0036]); 
a layer of composition (first layer of color) is applied on a surface of the glass article ([0025]); and
a photo image applied onto the glass article ([0035]), wherein 
the layer of composition includes ink/color pigment (color toner; [0035]), thinner, catalyst, wetting agent, solvent (alcohol; [0035]), binder, flow agent, defoamer, resin, or a combination thereof on a treated (harden glass surface, [0005]) glass article surface,
said photo image is applied by a laser printing means  capable of receiving imagery data files or formats from a computing means ([0036-0037, 0093-0094]); and 
said laser printing means  is capable to print photo imagery ([0035-0036]).  
With regards to claim 10, Price discloses the laser printed glass article of claim 8, wherein said photo imagery includes a  3-dimensional (3D) or emboss color image (FIG. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US Publication 2007/0092295; hereinafter Price) in view of Verlinden et al. (US Patent 6,092,392; hereinafter Verlinden).
With regards to claims 2 and 11, Price teaches the method of glass article laser printing of photo image of claim 1 and the laser printed glass article of claim 8, respectively.  However, Price is silent regarding wherein said treated glass article surface is pre-treated by an acid or alkali solution.  
Verlinden teaches a glass making process wherein said treated glass article surface is pre-treated by an acid or alkali solution (col. 2, lines 10-20).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the pretreating method as taught by Verlinden to the pretreating method of Price to strengthen the glass substrate (col. 2, lines 1-9; Verlinden) for subsequent usage.
With regards to claim 12, Price, as combined with Verlinden, teaches the laser printed glass article of claim 11, further comprising: a layer of the acid or alkali (col. 2, lines 10-20) is disposed between the glass article and the layer of composition (the layer of composition (first layer of toner) of Price is printed on a substrate treated with alkali (Verlinden)).
With regards to claim 13, Price teaches the method of glass article laser printing of photo image of claim 1.  However, Price is silent regarding wherein said treated glass article surface, further comprising a layer of the acid or alkali is disposed between a glass article of said treated glass article and the layer of composition of said treated glass article.
Verlinden teaches a glass making process wherein said treated glass article surface is pre-treated by an acid or alkali solution (col. 2, lines 10-20).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the pretreating method as taught by Verlinden to the pretreating method of Price to strengthen the glass substrate (col. 2, lines 1-9; Verlinden) for subsequent usage.  Thus, the combination of Price and Verlinden would result in a layer of the acid or alkali (col. 2, lines 10-20) is disposed between the glass article and the layer of composition (the layer of composition (first layer of toner) of Price is printed on a substrate treated with alkali (Verlinden)).


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US Publication 2007/0092295; hereinafter Price) in view of Harrison (US Patent 6,075,223).
With regards to claims 5 and 9, Price teaches the method of glass article laser printing of photo image of claim 1 and a glass article laser printing of photo image of claim 8, respectively.  However, Price is silent regarding wherein said at least one laser-printing means is capable to print photo imagery resolution of more than 3,000 pixels per inch (118 pixels per mm).  
Harrison teaches a method of laser marking for glass (abstract) wherein the laser-printing means is capable to print photo imagery resolution of more than 3,000 pixels per inch (118 pixels per mm) (col. 5, line 56).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of laser printing means as taught by Price with another known type of laser printing means as taught by Harrison with reasonable expectation of having an improved resolution image (col. 5, lines 19-56; Harrison).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US Publication 2007/0092295; hereinafter Price) in view of Pollara (US Publication 2003/0224108).
With regards to claim 7, Price teaches the method of glass article laser printing of photo image of claim 1.  However, Price is silent regarding wherein said treated glass article surface is a surface of a bottle, jar, or container with a flat, curved, or uneven surface.  
Pollara teaches a glass printing process wherein said treated glass article is a bottle ([0036]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Pollara for printing on glass bottles to the method of Price with reasonable expectation of printing on the glass surface of the bottle as originally intended.


Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 

With respect to the remarks on page 5, Applicant argues that the references is silent regarding coating a layer of composition that includes ink/color pigment, thinner, catalyst, wetting agent, solvent, binder, flow agent, defoamer, resin, or a combination thereof, where the layer of composition is coated on a treated glass article surface , and where one or more toners are applied onto the layer of composition.
The Examiner respectfully disagrees with Applicant’s argument.  Based on the amendments and further consideration, it appears that Price does teach the layer of composition as claimed.  Notably, the layer of composition is interpreted as the first layer of color that is applied onto the glass surface among multiple layers applied ([0025]).  Price further teaches laser printing subsequent layers of toners ([0025, 0032, 0035]).  Because the first layer of composition of Price includes at least the pigment and the solvent as claimed, Price is considered to teach the claimed invention.    

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
 /JENNIFER BAHLS/Primary Examiner, Art Unit 2853